DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, La Tulipe (US 2015/0072444), discloses a wafer-level system-in-package (WLSiP) package structure, comprising: a device wafer, wherein the device wafer includes a first front surface having a plurality of first chips integrated therein and a first back surface opposing the first front surface; an adhesive layer, formed on the first front surface of the device wafer, wherein the adhesive layer includes a plurality of through-holes; and a plurality of second chips, bonded to the device wafer, wherein the plurality of second chips are bonded with the adhesive layer to cover the plurality of first through-holes in a one- to-one correspondence (see La Tulipe, FIG. 1D, [0017]-[0018]). The prior art of records, individually or in combination, do not disclose nor teach “a plurality of through-holes exposing the first front surface” in combination with other limitations as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811